RECEIVED

JUL 10 2020

AO 241 Page |

(Rev. 06/13) CLERK, U.S. DIStia1CY COURT

PETITION UNDER 28 U.S.C. § 2254 FOR wANGHORAGE, 2.K.
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

United States District Court District of Alaska
Name (under which you were convicted): Case No.: ;
AWS -G)-139F
Edwsord Sos Tage BANS 4] -734
Place of Confinement : Prisoner No.:
ALASKe Cosmemnal Suter a? O34
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Vv.
re Q . r
Edwosd JoSePh, Tage Greate oY ALASKA

 

 

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

uthampe AASKA Coury Youse

(b) Criminal docket or case number (if you know): + ~f\ \ = O| | ~} SUES

2. ™ (a) Date of the judgment of conviction (if you know): cnage
- CobCint)
(b) Date of sentencing: Qe- senders b-SOAS (fovuus seul pul Tred
= Prowonte menor oF Sonrance Reads 40 gegrs Brtow Bg yor) ef Yo upors 94 tount a6 ¥ OW Lawes J
-3. Length of sentence: 5 ~\. Bigen Levit Madge Cubrar $093 fk fo QSyeet Brers VA
4, In this case, were you convicted on more than one count or of more than one crime? Yes O No
5, Identify all crimes of which you were convicted and sentenced in this case: Surgloy count# A Id Yyeors Cour]

oS Loner WY CourmT#a, Count#2 is \Syeors Count o 2S Concuscem® TO Count # AK.
& wm@z is do S Uears Couns 1s Conseciive ro &
HZ, COUT is \Sueoss

Lowatst amnd4Q are Congas TO AN County, Cot
cnn ao ALL

. . wrth iS \Oueers Concucrerss FO Cow
Counts, Cour 34 iS AS years Lowe . Houpers. Come’ is BOUCAY Lo

CenSeeur he TO aw Counts. Cost
Loww> Ond 10 Yeorg Ca nSec tie AM Cav

6. (a) What was your plea? (Check one)
af (1) Not guilty Oo (3) Nolo contendere (no contest)
Oo (2) Guilty Oo (4) Insanity plea

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 1 of 16
AO 24] Page 2
(Rev. 06/13)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

(c) lf you went to trial, what kind of trial did you have? (Check one)

H ury O Judge only

% Did you testify at a pretrial hearing, trial, or a post-trial hearing?
My Aves No
8. Did you appeal from the judgment of conviction?
a Yes O No
9. If you did appeal, answer the following:

(a) Name of court: AYA .@ FP. CT

(b) Docket or case number (if you know):
(c) Result: Ay Hert

(d) Date of result (if you know):

(e) Citation to the case (if you know):

(f) Grounds raised:

(g) Did you seek further review by a higher state court? I Yes O No

If yes, answer the following:
Sulrems py
(1) Name of court: =<} iaik Ts BS Sa -

(2) Docket or case number (if you know):

(3) Result: AGFare¢

(4) Date of result (if you know):

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 2 of 16
AQ 24] Page 3
(Rev. 06/13)

(5) Citation to the case (if you know):

(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes [No
If yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? G Yes O No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: few POUR, ANE Superper, cv.
(2) Docket or case number (if you know):
(3) Date of filing (if you know): Qa -s8)4 Dake a0 foxy Sudgi Samby cout i> AHUherrga,
(4) Nature of the ata por Csedhinmg My Caoncinredt Sewrerde, '

(5) Grounds raised: yy Contes Sant rer pudr Pu Credited: 10 Gense DUST “TOL Cots Sen HA,
Sent reer Pais Cocdilad culy Equi) provera Det Procs> yl munm Constileinn! Rignas

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes ( No

(7) Result: Desir | & Forerde Weal
iG tas. Wy Bday my Lound agenir Somobely Elis Wis hung
(8) Date of result Aegan know):

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 3 of 16
AO 24] Page 4

(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court: WK. APP. Ut, Bivherney, A
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding: S??, TY pyres CF PAL

(5) Grounds raised: Pic /site ys wiv CaWET a/c Ai Wry Labcurrwy Sowvents mincy 0 PLY
Woot WO Cre ale Tre Cab Stevi {oer tows ot M4, Cnn ‘Gale Galea coed ee

Tre Prowauner mek oF Sadge NN ow conn’ 16 “AT wanhed my ATT Bor muse so

Pat Wee We PoFnses 0, Vo TOd Meee Tr a Ve Tu

ne - ME, PPP.
Ss Pot MgTo TR PS

¢ — > A dal >
Ra File a Swe Pee

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes @ No
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 4 of 16
AO 241 Page 5
(Rev. 06/13)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes i No

(7) Result:

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: MW Yes O No
(2) Second petition: Yes O No
(3) Third petition: Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available

state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: “T )legal Semlence, Loich 13 SH OE Vega

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your eisim){ Co WCUMT Seni ee Cletim))
The Senden is 410 yeers Ber bS jeorse Ay oO S Ove Tre Sowremd OK TY oi

 

+ , -_— ;
Couns 6 HP Years, orn 30 Geers oF THE Cow fs Concur 1 ALL Comms, amd
“ets (3 gee) omna{ mani h meta Tn 2/5 oF 40 use ae oF(4a\\s ee
OSL Com Gis Clear, AS LA Com See Tu TINA Da eee inne CEES

AVN ho Be )
( “ > Otpder Te drs Yeerd> Couver #G
CiwS, ~aes

 

A Le , e
O* 40 Uses FT DNb veo om. § murs,

AS Yyrors of Jess -CommFe Cours QU
SSS ST a So: a i
ne a ' ober en Se The Judas cppased On M4 Gis
Yoo — If you did not exhaust your state remedies on Ground One, explain why:-" Powe orguid my OI kta! loun a. ‘

yy Senderee id Ti lega “Fa

 
  

Ore

  

 

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 5 of 16
AO 241

Page 6

(Rev. 06/13)

(c)

Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? a Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

-

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
cr Yes Ol No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: 33 .\
Name and location of the court where the motion or petition was filed: A wewornge , AX cae
Safertac C sum pom City oF Pyrebores gy
Docket or case number (if you know):ere\ Case wa. 34h -l5~ obAS CL, CH.8 PPO —

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? oY Yes O No
(4) Did you appeal from the denial of your motion or petition? (a Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? av Yes Oo No

(6) If your answer to Question (d)(4) ts "Yes," state:

Name and location of the court where the appeal was filed: AK 7? CT-

Docket or case number (if you know): (Ax. (\ 7 ?- cv, No. 1QSAaASd
Date of the court's decision: a iS ‘Qadx)

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 6 of 16
~_ AO 241 Page 7
(Rev. 06/13) ig

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
sae exhaust your state remedies on Ground One: S37 ALA. Dut dari remedies / pAoniaa rsd eA We
Or nes Sarl EC mee _—
| AG £C te ALS) argued Cantunen “EAC, Fopcr20l'-Q6 14
Valor Sndg, Saxby My ATE Oi TATA Los @ Be Mus at The AK Pov ds Lic

Dadi bo Corres Le bs ould. Mee Se my Orywns Rig hT AFF Vprafas iy He AT Ry

Due_Diragened —

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim )LOmCHm TE pee tesserae Es Leesied)
—T Van erité My BeST WO ARTO CopCerenT Tyre myinis Sewletry
BN Qon rQoik4s rar fe-Fi0d By Dee D iecrigh of Ben muacate.
_ peTole mr WA He would Mer PPZea\ Aud T Hed Td Ro-Pele
Towle Fen Muse Tar wold RFA Right awey pod r Ord fo der Awd bare Lay
OMe IA 2628 Osppenry TR CON UW T Tm Ty Youve Har Proy Due Di Mages]
ae Paes DO lot Kid Kats haw AM NW AN PTY, Pou pase Tyld Me He Weald
Wor 02 Peal THe Deeitun Poted 1-QNY Told Berto agp Mmamwn te Rast OP fal Tr Dip
Deled 42Q4 We WA m qd Fh agonal Soe OM fyi Atay A5 Bon Can See TAM ie HATING DAT
Kona td apy PO Sedge Chomgad TR 1 2AM wd ad Te Din fon oF Be mrs The oder
Vie Key Asc

 

b Did wav Sate 6S bor to. Sontengg TT Wed WT Py ThAllewisag PD sls Fi
OPigqaahy (b) if you did not OF eo ie: oe pruned Two, explain why: Ses ee Po TS, mal
TPODAT EVER.

(c) Direct Appeal of Ground Two: = 2
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes ek

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: 9 ¢ 2-35, \

Name and location of the court where the motion or petition was filed: Aer ye )K Netorg Court House
_oTRtc& — Decided ov ipsliy
« ae SOS"

Docket or case number (if you know): SPS 3 AN-)S-tobgds cx Decided Ob / /

Date of the court's decision:

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 7 of 16
AO 24) Page 8
(Rev. 06/13)

Result (attach a copy of the court's opinion or order, if available):
Pur wie Be - Fle Pe se

Say) ean SE SE. BS ES RY Seer a

oy Ay Gu MeN Publi OF ple oF He Fesed ta A pgeo!

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? 3 1 s-Werscar @Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? aves O No
(6) lf your answer to Question (d)(4) is "Yes," state: > Wave RFA onl Bean De OWigent Ave

Als D> Belse SER MY Cake Fo Fight Bi
Name and location of the court where the appeal was filed) "2 Ba Aly “The wey hobs bj 1) Prevail

Prpeimornne AC Ais Cnerng, CoP Vlondy
Docket or case number (if you know): “3 Ay js~)5 40425 CE
Date of the court's decision: 4 f2a/r4

Result (attach a copy of the court's opinion or order, if available):

(7) lf your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :
have used to exhaust your state remedies on Ground Two “y Ust Whoa Ur Baonv

Talking oboe AMA beng Sa For *

é :
GROUND THREE: C.\arid§

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The Tok Court (andl Clase gy) An AMbig ous Sentence
Bu ReSolving Mra Ambiauity AqehSt \ <<
S > Je 4 DoFondent

Case No, SAB e+ }04)@ a
(x ReP) Be eF a 5:
ET, APP, Qo, A-QBAS Edicood hn ae ei Felipe

Paget) AL Shawnee oy oie ot Ahasica

Table oF Cow tems

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 8 of 16
AO 241 Page 9
(Rey. 06/13)

(b) If you did not exhaust your state remedies on Ground Three, explain why:
Lolrows Filed The fafer jn Conroe kepe 8 dating TET HY-O C Loas/ig

TT nWeanw ext OAL \dd
a Ce. - “a ThE Cont use

oF er we Senemba, Ome —Jyasge-S

Owed ConSecudine Porbiows

(c) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

eee is j Oph oe
SSSI RaRV ORT TH 1D Shoals ry eet hh

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Oo Yes O No !

(2) If your answer to Question (d)(1) is "Yes," smc is Vary ae Se THis Show thia voorh,
; Kant fg PI imhrly Borer a nopeilem dacow y
‘ “pes s : At
Type of motion or petition: FoR SF-\ Filed iy ty day oF TObW,.202¥ Sls

Name and location of the court where the motion or petition was filed
pe, SSS eS
Pe, CT Safer AAP OT AK Sugtere CT,

Docket or case number (if you knowy7eieA Cass Nd ZAN-1S~lal Ig ft Coax: 7

Suftuar. oF AK Case NU, oe Is 155
* Date of the court's decision: pp i
Result (attach a copy of the court's opinion or order, if available):
(3) Did you receive a hearing on your motion or petition? & Yes No
(4) Did you appeal from the denial of your motion or petition? [’ Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: ain fy sles Ahehorege AK AY. ay AK.

Docket or case number (if you know): APP CT AK Caseio. A+ 12925
*Date of the court's decision: 3. - S ° Ao)%
Result (attach a copy of the court's opinion or order, if available): Qesuit OF aRfe as
\ <2
This Was Neer Conese vhatso Wer —

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 9 of 16
AO 241 Page 10
(Rev. 06/13)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three; .3W@reve 7. OF AK wo mri 4
But Frocedunss AV vb Der, a. )3-2a2e

Cap aves fenasus Reber Bath oF Thien ;
Wht x ibe Wve 1

5 per LoAtes
GROUND FOUR; — W284 an’ eee

a

_ gabe Pe
; ZS. (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): 1288 aes
Coa. A DST belup Luaive Hrs SQWOWT Nr Th See Wo 5

Years 10 Suet Ond TWH STAR WIA NsT Cue Wailer OTe AFF

ws = - ait
yAe ang) i BUer Suny Like Rd? Bi bai, Ee eve “fage

Wis ® bet TS Dal's caleuwr oF hes Seniera)®

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four:
(1) Lf you appealed from the judgment of conviction, did you raise this issue? O Yes ao
(2) Ifyou did not raise this issue in your direct appeal, explain why: ow ZediMor For Hearty Taal canna.
BAK —1IS-\KQSC) = OT ALP LO. A-IABAS artemey Borys THs 4p ON Pogetts
Put Kove tau Bat Lourenw Blake ly Does She Gawted BH OF _
(d)  Post-Conviction Proceedings: : |

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

4) fiopjes oY No

(2) sear answer to Question (d)(1) is "Yes," state: ‘if a % D | ef Ink iW CELL EATI is
Type rn norpetition: —_ ror pev Se La)jye oc LOA Z Wold Wine Oy ar

Case 3:20-cv- odlesqksDpggumertea. ckiieg o7itb/e0 Page-aQ@ot16% Fleas,
TK Reolsy Kreed A ATTomNeYy TO Wele Me FI) Ts Sar Propely
AO 24] Page 11]
(Rev. 06/13)

hy Name and location of the court where the motion or petition was filed: AoA in For Veastug yaa aK.
Leon Re CO ee eeu or inn Goonnt HiFi 8 wa tom Seer erons BM fats
TG NOE aie my arghmedr Tra My Sewlemer was ] FSs

Docket or case number (if you know); =| em GS MWR TH S Porn + :
Supreme CT. AK NOE DIE TO Seg , Towers OF Gugremeex Ok Forstion Ryn

» Date of the court's decision: Weveguy
oe

 

Result (attach a copy of the court's opinion or order, if available): Mes

(3) Did you receive a hearing on your motion or petition? a ves O No
(4) Did you appeal from the denial of your motion or petition? 2 Ps Now, TW $95 — Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: 12 Awe) OF Ketan Wad por

SrooyRy Brsnger ne ys TO BrPerjpar (7 ok Ot rp Rasinimtage
ee

Docket or case number (if you know): Ag Gee \ > ok AM p-W¥2S Safe aenbouay,
3.26 Wee 2 ome
bate of the court's decision: / 13/2624

Result (attach a copy of the court's opinion or order, if available):
Rolie gost Me

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
TTT WR pre Prnghe We abd cH teawld Ker Meue Kuswn Wht

(eer Line pu Plus = OO Came rr Tae Aas,

B RX Mass, — A,

3 Ber T Wewld New Wer bro yy TO © Fu

Abuut 1+ —etryw Va. NAN lomnjuy

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:y_ Nee PW &RY Cows ex Cowr Pafur luoMz

Steted Sry TEP Ged MY o - | = .
= 5 4 orpumehr Pw ny Sewkere was LesS Than 65 Years Serve.

L laewle Heo te bean Wht So Feuen

Case 3:20-cv-00169-JKS Document 1 Filed 07/10/20 Page 11 of 16

ny

4_5
AO 241 Page 12
(Rev. 06/13)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? ayes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

Ad

14. Have you previously filed any type of petition, a ‘in a federal court regarding the conviction
that you challenge in this petition? OO Yes if No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available. N h\—

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 12 of 16
AO 241

Page 13

(Rev. 06/13)

16.

Li,

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
3 SH ty Ty Ans C438
judgment you are challenging: L arurnneg PloK! aan GO i-G400 TUS

(a) At preliminary hearing:
(b) At arraignment and plea: My%e ©} ew}
(c) Attrial: PeSBeel pk Dhws Public DoF prers

(d) At sentencing:

(e) On appeal: hawwran Plakrey oa 34 4)-4AocapThis Case

(f) In any post-conviction proceeding:@o,, Mw Pibl/C DaFy ude Los rome, Bl aKhey Public Dakiu dys

(g) On appeal from any ruling against you in a post-conviction proceeding: Lowrowu Blak ey Pu bic DoF jude,

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes @ No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? H Yes O No :

OFS Wwe wy Appea—thy> —— pin Mews ATNeFeTI Gt Cade iy OPP on MC Bo rep

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Dow Dis Bs, my Rulage Fuld Gr Time as won cdtoriny Bojoy Findly qyld ave
Teuth Sore Change Sibeya) Serene oi olotim oF Consteetines RgrtsVA, 5

TULA ine
Thi Ss Ona

—, Veal :

<

Case 3:20-cv-00169-JKS Document 1 Filed 07/10/20 Page 13 of 16
AO 241 Page 14
(Rev. 06/13)

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(i) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 14 of 16
AO 241 Page 15
(Rev. 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore. petitioner asks that the Court grant the following relief: AS Fowous Count RZ Stan Cocteelt FO LURY
PHM Conclunredr TO AW COWS Coun 15 Sur Cownv BS ro bie TW. Control 9g Com
PEAR AX Cours Foren Lunde-conm ard ny Relecse dete 0Be 9] J 5990

or any other relief to which petitioner may be entitled.

Ele! o2aph Seg e—

whe seiner . — (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

ee D320
Writ of Habeas Corpus was placed in the prison mailing system on TS co O32 Q (ménth, een.

Executed (signed) on or Sa De (date).

Ele Deca Gog

ZO his of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

Case 3:20-cv-00169-JKS Document1 Filed 07/10/20 Page 15 of 16
 Edrsardl Ao soPy Pa ge Q2084 '
Gajose Crealk Commertyna ( L,

gohm tgegr sD Sep ee
wpe

  

Lehbehs

A Charage, ALASKo |
OAs |

N
—
oO
a
—
NM
oO
To
2
r
4
_
Cc
o
E
SS
oO
oO
QA
”)
<
.
Oo
©
a
Oo
2
>
°
©
N
o
o
Nn
©
O

 
